Citation Nr: 0025996	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's claims for service 
connection for bilateral hearing loss and for tinnitus.


FINDINGS OF FACT

1.  The veteran was exposed to noise from weapons fire and 
explosions during his combat service in World War II.

2.  The veteran currently has tinnitus and disabling 
bilateral hearing loss.

3.  A VA examiner has noted consistency between the veteran's 
current hearing loss and tinnitus and his reported history.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has hearing loss and tinnitus as 
a result of noise exposure during service.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).  Service connection for hearing loss is regulated at 
38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1999).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  For purposes of 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true, and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran reports that he was exposed to a great deal of 
noise from rifle fire, shelling, and mortar explosions during 
his combat service in Germany in 1945.  He notes in 
particular a shell that exploded very near him in February 
1945, killing the man next to him, and hitting him with 
shrapnel that resulted in a hole in his helmet and a wound in 
his left leg.  The veteran's service records document his 
combat service and the left leg shrapnel wound.  The veteran 
contends that his current hearing loss and tinnitus were 
caused by the noise to which he was exposed during his combat 
service.  The veteran has reported that he had mastoid 
surgery several years prior to service, to address infection 
in the left ear.  He has reported that he worked for a 
railroad, as a fireman and engineer, both before and after 
service.

The history of mastoid surgery was noted on the veteran's 
April 1944 service entrance examination.  At that time, his 
hearing was found to be 15/15 bilaterally.  On his April 1946 
separation examination, his hearing was found to be 15/15 
bilaterally, by whispered voice test.  On VA examination in 
May 1947, the veteran reported that he had noticed hearing 
loss in his left ear for two years.  The examiner reported 
that the veteran could hear ordinary conversation in each ear 
at twenty feet.  In a VA audiology evaluation in April 1997, 
the veteran reported the history of the mastoid surgery 
during childhood, and he reported the history of exposure to 
rifle, shell, and mortar noise during service.  Audiological 
testing performed at that time revealed hearing impairment 
that is a disability for VA purposes.  The examiner reported 
that the veteran's hearing loss was consistent with his 
otological history.

The veteran's account and service records reflect that the 
veteran was exposed to noise during service.  A VA examiner 
found that the veteran's current hearing loss was consistent 
with his history.  The Board finds that this evidence is 
sufficient to make the veteran's claims for service 
connection for hearing loss and tinnitus plausible and well 
grounded.  In light of the veteran's history of exposure to 
noise both in service, and through employment with the 
railroad, additional analysis would be helpful in determining 
whether it is reasonably likely that the veteran's hearing 
loss and tinnitus can be attributed to his service.  When a 
veteran has presented a well grounded claim, VA has a duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  Therefore, the Board will 
remand the case for a new audiological examination and a 
review of the veteran's claims file, with an opinion 
regarding the etiology of his current hearing loss and 
tinnitus.


ORDER

The claim of entitlement to service connection for hearing 
loss is well grounded.  To this extent only, the appeal is 
granted.

The claim of entitlement to service connection for tinnitus 
is well grounded.  To this extent only, the appeal is 
granted.



REMAND

Because the claims of entitlement to service connection for 
hearing loss and tinnitus are well grounded claims, VA has a 
duty to assist the appellant in developing facts pertinent to 
those claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a new VA audiological evaluation.  
The examiner should review the veteran's 
claims file and a copy of these remand 
instructions prior to the examination.  
The examiner should provide an opinion in 
response to the following question:  In 
light of the veteran's history of mastoid 
surgery, combat service, and railroad 
employment, is it as least as likely as 
not that the veteran's current hearing 
loss and tinnitus are due in significant 
part to noise exposure during his 
service?

2.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

3.  The RO should then readjudicate the 
issues of entitlement to service 
connection for a bilateral hearing loss 
disability and tinnitus.  In the event 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals






 


- 7 -


